Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Seok ( 2018/0323901) is cited to show a system which is considered pertinent to the claimed invention.

3. Claims 1-10 are allowed.
For claims 1-10, the prior art fails to teach a combination of receiving the response PPDU as a response to the trigger frame from the station, the response PPDU including an L-SIG field, a repeated L-SIG field, an HE-SIG-A field, an HE- STF field and an HE-LTF field; checking a cyclic redundancy check (CRC) of the HE-SIG-A field in the response PPDU; and if the CRC of the HE-SIG-A field is valid and a reserved HE-SIG-A indication is not indicated, maintaining a clear channel assessment (CCA) indication as busy .
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476